IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,825-01


EX PARTE DERRICK SHAWN CULBERSON, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W98-30801-T(A) IN THE 283RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The Eleventh Court of Appeals affirmed his conviction.
Culberson v. State, No. 11-02-00308-CR (Tex. App.-Eastland, delivered September 26, 2003, no
pet.). 
	Applicant contends that appellate counsel rendered ineffective assistance because he failed
to inform Applicant of his right to file a pro se petition for discretionary review. Appellate counsel
filed an affidavit with the trial court. Based on that affidavit and the record, the trial court
recommended granting relief. We disagree. Despite being advised of his rights on direct appeal and
receiving two extensions from the Eleventh Court of Appeals in which to file a brief, Applicant
failed to file a brief on direct appeal. We conclude that Applicant, having failed to file a brief,
forfeited his right to file a pro se petition for discretionary review. Accordingly, relief is denied.

Filed: January 24, 2007
Do not publish